DETAILED ACTION
Claims 1-16 are pending.
Priority: March 20, 2019
Assignee: Toshiba

  		
Response to Arguments
Applicant's arguments filed 2/16/2021 have been fully considered but they are not persuasive. The applicant disagrees with how the combination of Blocksome (20150193366) in view of Eickemeyer et al (20030005263) and Narad et al (20060236011) can be justified to obviate the claim limitations of claims 1, 8 and 11. The prior art of Blocksome, involves incrementing a sub-tail pointer until an out-of-sequence packet, with a sub-head and sub-tail pointers pointing to packets in a first first-in-first-out (FIFO) message queue. The consuming of packets between sub-head and sub-tail pointer including incrementing sub-head pointer until determining that sub-head pointer is equal to sub-tail pointer. The next packet is determined not to be in first queue. The contents of first queue are copied into a second FIFO message queue, when first queue exceeds threshold capacity. Blocksome recites four pointers. The perception of the pointers is based on interpretation. In Blocksome para. 0072 the consuming packets includes incrementing with the consumption of . 
Concerning the prior art of Eickmeyer, where each entry in the resource queue, has unique resources required for information processing. The resources has entries allocated among several independent hardware threads such that the resources of several threads are within the queue and the entries allocated to one thread are distributed among the entries allocated to another thread. In para. 0054 the head and tail pointer indicate valid entries.  
Regarding the prior art of Narad, the system adjusts the producer credit count for one ring of entries based on enqueued ring entries and shared credit count. The shared credit count is adjusted for one ring of entries based on the adjusted producer credit count. The producer pointer is adjusted based on the enqueued ring entries. The shared producer pointer is set for one ring of entries with respect to the adjusted producer pointer. In para. 0051 indicates that the P_Count value is greater than the threshold, the ring manager copies 142 the tail pointer held in the Tail_Ptr field 80 to the public descriptor's Public_Tail field to update the public tail pointer. Therefore all rejections are maintained.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 7-9, 11-12 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Blocksome (20150193366) in view of Eickemeyer et al (20030005263) and Narad et al (20060236011).

As per claim 1, *** discloses:
A multiprocessor system(Blocksome) comprising: 
a shared memory including a queue configured to store messages(Narad); 
a first processor configured to transmit the messages to the shared memory(Blocksome);
a second processor configured to receive the messages stored in the shared memory(Blocksome);
 a first memory configured to store a first head pointer and a first tail pointer,(Blocksome);
 the first head pointer indicating a position of a head of a vacancy in the queue, and the first tail pointer indicating a position of a tail of the vacancy in the
 and a second memory configured to store a second head pointer and a second tail pointer, the second head pointer indicating a position of a head of the messages stored in the queue, and the second tail pointer indicating a tail position of the messages stored in the queue,();
 wherein the first processor increments the first head pointer and copies a value identical to a value of the first head pointer to the second tail pointer, when transmitting the messages(Narad).

As per Claim 1, Blocksome discloses a multiprocessor system (Blocksome, [0011 - In a distributed system, nodes transmit packets of data each other as part of parallel processing of tasks]; [0026 – In Fig. 1, origin computer 222 and target computer 224, include one or more processors/CPUs. Each processor supports multiple hardware compute cores, and each such core in turn supports multiple threads of execution, hardware threads of execution and software threads]; [0055 - In a supercomputer whose compute nodes operate multi-threaded, every thread of execution functions as both an origin or a target for data transfers through an AMI/Active Message Interface]) comprising: 
a shared memory (Blocksome, [Fig. 1, Shared Memory 124]; [0031 - Communications adapters implement the hardware level of data communications through which one computer sends data communications to another computer, directly, through shared memory]; [0033 - Origin computer 222 and  target computer 224 are both compute cores on the same compute node in a parallel computer, and in that circumstance a segment of shared memory 124 is local to both]) including a queue configured to store messages (Blocksome, [0033 – As per Fig. 2, shared memory communications adapter 204 presents an interface to AMI 202 including FIFO buffer 218 and FIFO message queue 262; This implies that as per Fig. 2, the AMI, and the shared communications adapter with FIFO buffer 218 and FIFO message queue 262 comprise the shared memory with the queue. So, the queue comprises of FIFO buffer 218 and FIFO message queue 262. Since the claim does not recite the data structure/format, location and implementation of the queue, the above citation is a valid interpretation]); 
a first processor (Blocksome, [Fig. 1, Origin Computer 222]) configured to transmit the messages to the shared memory (Blocksome, [0031 – In Fig. 1, the origin computer 222 and target computer 224 include communications adapters for data communications with other computers through a segment of shared memory 124]; [0034 - The origin computer executes data communication instructions and therefore originating/transmitting data transfers/messages])
a second processor (Blocksome, [Fig. 1, Target Computer 224]) configured to receive the messages stored in the shared memory (Blocksome, [0034 - The target computer is the subject of data communications instructions. A DMA PUT instruction transfers data from the origin/sender computer to the target/receiver computer]); 
a first memory (Blocksome, [0026 – In Fig. 1, each processor is connected to RAM 168 through a high-speed memory bus 166. See origin computer/first processor]) configured to store a first head pointer and a first tail pointer (Blocksome, [0060 – In Fig. 2, origin computer/first processor injects, by the AMI 202 for each instruction into a slot in an injection FIFO buffer 218 of adapter 204, a transfer descriptor 240/pointer. Fig. 2 also shows that FIFO buffer 218, which is a part of the queue, and has a head pointer/first head pointer and a tail pointer/first tail pointer; Since the claim does not recite the data structure/format, location and implementation of the queue, the above interpretation is valid]), 
a second memory (Blocksome, [0026 – In Fig. 1, each processor is connected to RAM 168 through a high-speed memory bus 166. See target computer/second processor]) configured to store a second head pointer and a second tail pointer (Blocksome, [0067 - Fig. 2 shows FIFO message queue 262 at target computer. The FIFO message queue is a part of the queue in shared memory]; [0067 – As per Fig. 2, the communications adapter utilizes a head pointer 296/second head pointer, and a tail pointer 297/second tail pointer for FIFO message queue 262]), 
the second head pointer indicating a position of a head of the messages stored in the queue (Blocksome, [0069 – In Fig. 2, head pointer 296 points to the ‘head’ of the unprocessed portion of FIFO message queue 262]), and the second tail pointer indicating a tail position of the messages stored in the queue (Blocksome. [0068 – In Fig. 2, tail pointer 297 points to the ‘tail’ of the unprocessed portion of FIFO message queue 262]), 
Blocksome discloses a shared memory including a queue.
Eickemeyer further discloses,
the first head pointer indicating a position of a head of a vacancy in the queue, and the first tail pointer indicating a position of a tail of the vacancy in the queue(Eickemeyer, [0056 -- The head pointer indicates the newest entry; as the head advances, entries are allocated, i.e., made valid. The free pointer points to the next entry to be allocated, i.e., the next entry for the head. If there is no entry that can be allocated, the free pointer is the same as the head pointer. As the head and tail pointers move in reaction to allocation and deallocation of entries, the head pointer can pass the tail pointer and the tail pointer can pass the head pointer, in either direction, thus preventing unusable entries in the queue.], [0059 -- If, however, the head pointer is at the same entry as the tail pointer, as in the inquiry at step 512, then the various fields of that entry are interrogated. The first field interrogated in step 520 may be whether the entry having the head pointer is a valid entry. If the entry is not valid, then the queue has no entries for that particular thread, as in step 524 and the process completes as in step 525. If, however, the entry is valid, then in step 522, the thread identification field is checked to determine if the entry is associated with the particular thread. If the entry pertains to another thread, then the queue is empty as in step 524 for that particular thread.]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the hardware multithreading of Eickemeyer into the deterministic message processing of Blocksome for the benefit of allocating a shared resource queue for multithreaded data processing, comprising the steps of determining if the shared resource queue is empty for a particular thread, finding the first entry of a particular 
Blocksome, Eickemeyer disclose a shared memory including a queue.
Narad further discloses,
wherein the first processor increments the first head pointer (Narad, [0003 - The produce pointer is both read and written by the producer/first processor, which uses it and increments its value]; [0044 - The value in the P_Count field 82 provides a count of the number of items enqueued since the last time the public produce pointer was updated with the value of the private produce pointer, and the threshold value stored in the Threshold field 84 is compared to the count to determine when to update the public pointer and thus pass those new items to the consumer/second processor]; [Claim 1 - Adjust a producer producer pointer for the ring of entries based on ring entries enqueued, thereby implying updating the first head pointer by the first processor/producer]) and copies a value identical to a value of the first head pointer to the (Narad, [0051 - In Fig. 10, if the P_Count value is not greater than the threshold, or after the Public_Tail field update is performed, the first processor’s ring manager updates the values in the Tail_Ptr and P_Count fields according to the amount of data being written to the ring as well as the cache; Please note that Fig. 10 represents a producer access operation]; [0041 - The Prev_Tail field 72 maintains a copy of the public tail pointer most recently read from the Public_Tail field 90 in the Public Descriptor 54]), when transmitting the messages (Narad, [0004 - A producer maintain a private copy of the produce pointer for use in writing entries into the ring, as well as a separate public copy of that pointer, updated less frequently, to pass ‘chunks’ of entries/messages to the consumer at one time]).
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the producer-consumer rings of Nanad into the deterministic message processing of Blocksome, Eickemeyer for the benefit of minimizing communication overhead by using ring credits. A ring credit indicates that there is a free ring entry for the producer to use. The consumer passes credits to the producer, which the producer adds to its local credit pool. The mechanism for passing credits involves delivery into a credit pool by the 

As per Claim 2, the rejection of claim 1 is incorporated, and Blocksome, Eickemeyer, Narad further disclose, 
wherein the first processor determines that the queue is full (Eickemeyer, [0069 – Fig. 9 involves allocating entries in a shared queue, thereby implying that the first processor is involved. At step 916, it is queried if the head pointer and the free pointer for a particular thread are at the same entry. If so, this indicates that the queue is full and the process terminates to step 990. If, however, the queue is not full, then at step 918, the process advances the head pointer to the adjacent entry and asks if that entry is also the tail pointer as in step 920. If so, then in step 922, it means that the head pointer has passed the tail pointer and so in step 922, the counter ‘z’ is set to one and proceeds to step 924; Since the claim does not define ‘full’, it is valid to interpret ‘not full’ as a special case of ‘full’]), when the value of the first head pointer and the value of the first tail pointer are identical (Eickemeyer, [Fig. 9, step 920, head=tail? Yes]).


As per Claim 7, the rejection of claim 1 is incorporated, and Blocksome, Eickemeyer, Narad further disclose, 
wherein the shared memory (Narad, [Fig. 1, Shared Memory 22]) is a global memory for the first processor (Narad, [Fig. 1, Processor 12]) and the second processor (Narad, [Fig. 1, GPP 14]; [0023 – As per Fig. 1, memory 22 is shared by and common/global to the various agents/processors of system 10]), 
the first memory is a local memory for the first processor (Narad, [Fig. 1, Cache 24]),
the second memory is a local memory for the second processor (Narad, [Fig. 1, Cache 38]).
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the producer-consumer rings of Narad into the deterministic message processing of Blocksome, Eickemeyer for the benefit of minimizing communication overhead by using ring credits (Narad, 0005).

As per Claim 8, it is similar to claim 1 and therefore the same rejections are incorporated.

As per Claim 9, it is similar to claims 1, 2 and therefore the same rejections are incorporated.
As per Claim 11, it is similar to claim 1 and therefore the same rejections are incorporated.
As per Claim 12, it is similar to claim 2 and therefore the same rejections are incorporated.


Claims 3, 10, 13 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Blocksome (20150193366) in view of Eickemeyer et al (20030005263), Narad et al (20060236011) and Passint et al (5581705).

As per Claim 3, the rejection of claim 2 is incorporated, and Blocksome, Eickemeyer, Narad disclose message passing via a shared queue.
Passint further discloses, 
wherein the first processor (Passint, [Col. 3, lines 57-60 - Fig. 1 shows processing element/PE processor 102 in a massively parallel processing/MPP system with globally addressable/shared distributed memory]; [Col. 3, lines 62-64 - Fig. 2 shows PE 200, a RISC microprocessor]; [Col. 4, lines 35-40 - A PE/first processor sends a packet of data to another PE and causes an interrupt upon message arrival, and provides for the management of message queues and low-level messaging protocol in hardware, including control-level synchronization; This implies that the queue is in shared memory]; [Col. 10, lines 14-17 - When the microprocessor signals the support circuitry of the transmitting PE/first processor that it is writing a message, the support circuitry checks the value of the message queue limit counter]) does not transmit the message when the queue is full (Passint, [Col. 10, lines 27-30 - If the processor attempts to transmit a message when the limit counter equals zero, the processor is interrupted with an error. This is referred to as a message queue full error; Since the claim does not recite how the first processor knows that the queue is full, the citation is a valid interpretation]).


As per Claim 10, it is similar to claim 3 and therefore the same rejections are incorporated.

As per Claim 13, it is similar to claim 3 and therefore the same rejections are incorporated.


Claims 4-6, 14-16 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Blocksome (20150193366) in view of Eickemeyer et al (20030005263), Narad et al (20060236011) and Benkual et al (6170003).
As per Claim 4, the rejection of claim 1 is incorporated, and 
Benkual further discloses,  
wherein the second processor increments the second head pointer (Benkual, [Col. 2, lines 65-66 – In Fig. 4, if the checksum test is correct, node j/second processor/receiver updates the head pointer of message send vector I in its local memory, thereby implying that the second processor/receiver increments the second head pointer]) and copies a value identical to a value of the second head pointer to the first tail pointer (Benkual, [In Fig. 4, see step, access tail pointer from source node/first processor, after incrementing the second head pointer. Since the claim does not recite why the copying is done, it is valid to interpret that the access copies a value of second head pointer to first tail pointer so as to point to the next queued message. A message handler is then called to process the current message. See Col. 2, lines 66-67]), when receiving the messages (Benkual, [Fig. 4 shows message receiving by node j from node i/first processor/sender]).
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the message send vector of Benkual into the deterministic message processing of Blocksome, Eickmeyer, Narad for the benefit of utilizing a 
As per Claim 5, the rejection of claim 4 is incorporated, and Blocksome, Eickemeyer, Narad, Benkual further disclose, 
wherein the second processor determines that the queue is empty (Eickemeyer, [Fig. 5, step 524, thread is empty]; [0059 – In Fig. 5, step 512, head pointer=tail pointer? Yes. Then various fields of that entry are interrogated. In step 520, the first field is interrogated if it is a valid entry. If the entry is not valid, then the queue is empty for that thread, as in step 524 and the process completes in step 525]), when the value of the second head pointer and the value of the second tail pointer are identical (Eickemeyer, [Fig. 5, step 512, head=tail? Yes]).
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the hardware multithreading of Eickemeyer into the deterministic message processing of Blocksome, Narad, Benkual for the benefit of 
As per Claim 6, the rejection of claim 5 is incorporated, and Blocksome, Eickemeyer, Narad, Benkual further disclose,  
wherein the second processor does not receive the message when the queue is empty (Eickemeyer, [0074 - In Fig. 11a, step 1110, the process starts and in step 1102 determines if the queue has any entries for the particular thread. If the queue is empty for the thread/second processor, the process terminates at step 1190; This implies that since the queue is empty for the particular thread/second processor, no messages will be received]).
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the hardware multithreading of Eickemeyer into the deterministic message processing of Blocksome, Narad, Benkual for the benefit of allocating a shared resource queue for multithreaded data processing (Eickemeyer, 0022).

As per Claim 14, it is similar to claim 4 and therefore the same rejections are incorporated.


As per Claim 16, it is similar to claim 6 and therefore the same rejections are incorporated.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lo 			2017/0168755
Regache		5873089
Buchko et al.	6229813
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIND TALUKDAR whose telephone number is (571)270-3177.  The examiner can normally be reached on M-F, 10 am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the 


Arvind Talukdar
Primary Examiner
Art Unit 2132



/ARVIND TALUKDAR/Primary Examiner, Art Unit 2132